               Case 8:18-cr-00184-DOC Document 71 Filed 08/23/21 Page 1 of 6 Page ID #:382
                                                         United States District Court
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                 Docket No.            SA CR 18-00184-DOC

 Defendant            David Carroll Willner                                   Social Security No.   3       5     0     4
 akas:    Hillner, David C.                                                   (Last 4 digits)

                                            JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                      MONTH   DAY   YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.        AUG     23    2021


 COUNSEL                                                                    Alan Baum, retained
                                                                             (Name of Counsel)

    PLEA              X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO              NOT
                                                                                                                CONTENDERE          GUILTY
  FINDING             There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:

                       Wire Fraud Affecting a Financial Institution, Aiding and Abetting 18 U.S.C. §§ 1343, 2(a) as
                       charged in the Single Count Information.
JUDGMENT              The Court asked whether there was any reason why judgment should not be pronounced. Because no
AND PROB/             sufficient cause to the contrary was shown, or appeared to the Court, the Court adjudged the defendant
  COMM
  ORDER
                      guilty as charged and convicted and ordered that: Pursuant to the Sentencing Reform Act of 1984, it is the
                      judgment of the Court that the defendant, David Carroll Willner, is hereby committed on the Single-Count
                      Information to the custody of the Bureau of Prisons for a term of 37 months.


It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due immediately.
Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and
pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

It is ordered that the defendant shall pay restitution in the total amount of $1,850,152.59, pursuant to
18 U.S.C. § 3663A.

The amount of restitution ordered shall be paid as set forth on the Victim List filed under seal.

The Court finds from a consideration of the record that the defendant’s economic circumstances allow for restitution
payments pursuant to the following schedule: Restitution shall be due during the period of imprisonment, at the rate of
not less than $25 per quarter, and pursuant to the Bureau of Prisons’ Inmate Financial Responsibility Program. If any
amount of the restitution remains unpaid after release from custody, monthly payments of at least 10% of defendant’s
gross monthly income but not less than $150, whichever is greater, shall be made during the period of supervised
release and shall begin 30 days after the commencement of supervision.

The defendant shall be held jointly and severally liable with convicted coconspirator Jason Glasser (Docket No.
SA17CR00189-DOC) for the amount of restitution ordered in this judgment. The victim’s recovery is limited to the
amount of their loss and the defendant’s liability for restitution ceases if and when the victim receives full restitution.


CR-104 (docx 12/20)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                               Page 1 of 6
               Case 8:18-cr-00184-DOC Document 71 Filed 08/23/21 Page 2 of 6 Page ID #:383

 USA vs.      David Carroll Willner                               Docket No.:   SA CR 18-00184-DOC-1

Pursuant to 18 U.S.C. § 3612(f)(3)(A), interest on the restitution ordered is waived because the defendant does not have
the ability to pay interest. Payments may be subject to penalties for default and delinquency pursuant to
18 U.S.C. § 3612(g).

If the defendant makes a partial payment, each payee shall receive approximately proportional payment unless another
priority order or percentage payment is specified in this judgment.

The defendant shall comply with Second Amended General Order No. 20-04.

Pursuant to Guideline §5E1.2(a), all fines are waived as the Court finds that the defendant has established that he is
unable to pay and is not likely to become able to pay any fine in addition to restitution.

The Court recommends that the Bureau of Prisons conduct a mental health evaluation of the defendant and provide all
necessary treatment.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of three (3) years under
the following terms and conditions:

    1. The defendant shall comply with the rules and regulations of the United States Probation & Pretrial Services
       Office and Second Amended General Order 20-04, including the conditions of probation and supervised release
       set forth in Section III of Second Amended General Order 20-04.

    2. During the period of community supervision, the defendant shall pay the special assessment and restitution in
       accordance with this judgment's orders pertaining to such payment.

    3. The defendant shall cooperate in the collection of a DNA sample from the defendant.

    4. The defendant shall apply all monies received from income tax refunds, lottery winnings, inheritance,
       judgments and any anticipated or unexpected financial gains to the outstanding Court-ordered financial
       obligation.

    5. The defendant shall participate in mental health treatment, which may include evaluation and counseling, until
       discharged from the program by the treatment provider, with the approval of the Probation Officer.

    6. As directed by the Probation Officer, the defendant shall pay all or part of the costs of the Court-ordered
       treatment to the aftercare contractors during the period of community supervision. The defendant shall provide
       payment and proof of payment as directed by the Probation Officer. If the defendant has no ability to pay, no
       payment shall be required.

    7. The defendant shall not engage, as whole or partial owner, employee or otherwise, in any business involving
       loan programs, telemarketing activities, investment programs or any other business involving the solicitation of
       funds or cold-calls to customers without the express approval of the Probation Officer prior to engaging in such
       employment. Further, the defendant shall provide the Probation Officer with access to any and all business
       records, client lists, and other records pertaining to the operation of any business owned, in whole or in part, by
       the defendant, as directed by the Probation Officer.


CR-104 (docx 12/20)                     JUDGMENT & PROBATION/COMMITMENT ORDER                                      Page 2 of 6
               Case 8:18-cr-00184-DOC Document 71 Filed 08/23/21 Page 3 of 6 Page ID #:384

 USA vs.      David Carroll Willner                               Docket No.:   SA CR 18-00184-DOC-1

    8. The defendant shall submit person and property to search and seizure at any time of the day or night by any law
       enforcement officer with or without a warrant and with or without reasonable or probable cause.

    9. The defendant shall report to the United States Probation & Pretrial Services Office within 72 hours of his
       release from custody.

    10. The defendant shall report in person directly to the Court within 21 days of his release from custody, at a date
        and time to be set by the United States Probation Office, and thereafter report in person to the Court as directed
        during his first year of supervised release.

    11. The defendant shall not possess, have under control, or have access to any firearm, explosive device, or other
        dangerous weapon, as defined by federal, state, or local law.

The drug testing condition mandated by statute is suspended based on the Court's determination that the defendant
poses a low risk of future substance abuse.

The Court authorizes the Probation Officer to disclose the Presentence Report, and/or any previous mental health
evaluations or reports, to the treatment provider. The treatment provider may provide information (excluding the
Presentence report), to State or local social service agencies (such as the State of California, Department of Social
Service), for the purpose of the client's rehabilitation.

The Court recommends designation to the Federal Prison Camp, Pensacola, due to close family ties.

It is further ordered that the defendant surrender himself to the institution designated by the Bureau of Prisons at or
before 12 noon, on January 10, 2022. In the absence of such designation, the defendant shall report on or before the
same date and time, to the United States Marshal located at the United States Court House, 411 West Fourth Street,
Santa Ana, California 92701.

The defendant’s bond is exonerated upon surrender.

The defendant is advised of his right to appeal.




CR-104 (docx 12/20)                     JUDGMENT & PROBATION/COMMITMENT ORDER                                      Page 3 of 6
               Case 8:18-cr-00184-DOC Document 71 Filed 08/23/21 Page 4 of 6 Page ID #:385

 USA vs.      David Carroll Willner                                                      Docket No.:     SA CR 18-00184-DOC-1

 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            August 23, 2021
            Date                                                           U. S. District Judge, David O. Carter

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                           Clerk, U.S. District Court




            August 23, 2021                                         By     Karlen Dubon
            Filed Date                                                     Courtroom Deputy Clerk, Karlen Dubon for Kelly Davis

 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local crime;        9.     The defendant must not knowingly associate with any persons
 2.    The defendant must report to the probation office in the federal                    engaged in criminal activity and must not knowingly associate with
       judicial district of residence within 72 hours of imposition of a                   any person convicted of a felony unless granted permission to do so
       sentence of probation or release from imprisonment, unless                          by the probation officer. This condition will not apply to intimate
       otherwise directed by the probation officer;                                        family members, unless the court has completed an individualized
 3.    The defendant must report to the probation office as instructed by the              review and has determined that the restriction is necessary for
       court or probation officer;                                                         protection of the community or rehabilitation;
 4.    The defendant must not knowingly leave the judicial district without         10.    The defendant must refrain from excessive use of alcohol and must
       first receiving the permission of the court or probation officer;                   not purchase, possess, use, distribute, or administer any narcotic or
 5.    The defendant must answer truthfully the inquiries of the probation                 other controlled substance, or any paraphernalia related to such
       officer, unless legitimately asserting his or her Fifth Amendment                   substances, except as prescribed by a physician;
       right against self-incrimination as to new criminal conduct;                 11.    The defendant must notify the probation officer within 72 hours of
 6.    The defendant must reside at a location approved by the probation                   being arrested or questioned by a law enforcement officer;
       officer and must notify the probation officer at least 10 days before        12.    For felony cases, the defendant must not possess a firearm,
       any anticipated change or within 72 hours of an unanticipated change                ammunition, destructive device, or any other dangerous weapon;
       in residence or persons living in defendant’s residence;                     13.    The defendant must not act or enter into any agreement with a law
 7.    The defendant must permit the probation officer to contact him or her               enforcement agency to act as an informant or source without the
       at any time at home or elsewhere and must permit confiscation of                    permission of the court;
       any contraband prohibited by law or the terms of supervision and             14.    The defendant must follow the instructions of the probation officer
       observed in plain view by the probation officer;                                    to implement the orders of the court, afford adequate deterrence from
 8.    The defendant must work at a lawful occupation unless excused by                    criminal conduct, protect the public from further crimes of the
       the probation officer for schooling, training, or other acceptable                  defendant; and provide the defendant with needed educational or
       reasons and must notify the probation officer at least ten days before              vocational training, medical care, or other correctional treatment in
       any change in employment or within 72 hours of an unanticipated                     the most effective manner.
       change;




CR-104 (docx 12/20)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                             Page 4 of 6
               Case 8:18-cr-00184-DOC Document 71 Filed 08/23/21 Page 5 of 6 Page ID #:386

 USA vs.      David Carroll Willner                                              Docket No.:     SA CR 18-00184-DOC-1


      The defendant must also comply with the following special conditions (set forth below).

           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996. Assessments, restitution, fines, penalties, and costs must be paid by certified check or money
 order made payable to “Clerk, U.S. District Court.” Each certified check or money order must include the case name and number. Payments
 must be delivered to:

           United States District Court, Central District of California
           Attn: Fiscal Department
           255 East Temple Street, Room 1178
           Los Angeles, CA 90012

 or such other address as the Court may in future direct.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C.
 § 3563(a)(7).

           Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all nonfederal victims must be paid before the United
                         States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit
 report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement,
 with supporting documentation as to all assets, income, and expenses of the defendant. In addition, the defendant must not apply for any loan
 or open any line of credit without prior approval of the Probation Officer.

           When supervision begins, and at any time thereafter upon request of the Probation Officer, the defendant must produce to the
 Probation and Pretrial Services Office records of all bank or investments accounts to which the defendant has access, including any business
 or trust accounts. Thereafter, for the term of supervision, the defendant must notify and receive approval of the Probation Office in advance
 of opening a new account or modifying or closing an existing one, including adding or deleting signatories; changing the account number or
 name, address, or other identifying information affiliated with the account; or any other modification. If the Probation Office approves the
 new account, modification or closing, the defendant must give the Probation Officer all related account records within 10 days of opening,
 modifying or closing the account. The defendant must not direct or ask anyone else to open or maintain any account on the defendant’s
 behalf.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                 These conditions are in addition to any other conditions imposed by this judgment.


CR-104 (docx 12/20)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 5 of 6
               Case 8:18-cr-00184-DOC Document 71 Filed 08/23/21 Page 6 of 6 Page ID #:387

 USA vs.      David Carroll Willner                                             Docket No.:       SA CR 18-00184-DOC-1




                                                                    RETURN

I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
            Date                                                     Deputy Marshal

                                                                   CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court


                                                              By
            Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY

Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



         (Signed)
                      Defendant                                                               Date




                      U. S. Probation Officer/Designated Witness                              Date




CR-104 (docx 12/20)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 6 of 6
